Citation Nr: 1536957	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-00 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an August 1, 2002 rating decision that found that new and material evidence had not been received to reopen a claim for service connection for an acquired psychiatric disability.  

2.  Whether new and material evidence to reopen a claim for service connection for an acquired psychiatric disability has been received.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981, from May 1981 to May 1984, and from December 1987 to March 1988.

Historically, in an April 1989 rating decision, the agency of original jurisdiction (AOJ) denied service connection for a nervous condition.  The Veteran appealed the decision, and, in December 1990, the  Board of Veterans' Appeals (Board) also denied the claim for service connection.   After multiple attempts to reopen the previously-denied claim, the AOJ continued the denial of service connection for a psychiatric disorder in June 2000 and August 2002 rating decisions, finding that the Veteran had failed to submit new and material evidence to reopen the previously denied claims.

This appeal to the Board arose from a September 2006 rating decision in which the RO, inter alia, denied service connection for hypertension, and found that no revision of a previous denial of service connection for an acquired psychiatric disorder was warranted.  In April 2007, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2009.  In January 2010, the Veteran submitted a statement, which was accepted as a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals). 

The Board notes that a finding of incompetency in this case was confirmed in a May 2013 rating action.

In November 2014, the Board remanded the matters  listed on the title page to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim, and returned the matter to the Board. 

This appeal is now being processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a December 1990 decision, the Board denied the Veteran's claim for service connection for a psychiatric disorder.  

3.  By rating decisions dated in June 2000 and August 2002, the AOJ denied the Veteran's request to  reopen the previously-denied claim for service connection for a psychiatric disorder; although notified of these denials, the Veteran did not initiate an appeal of either decision.

4.  The Veteran has failed to establish that the correct facts, as they were then known, were not before the AOJ in August 2002 or that the AOJ failed to correctly apply the extant statutory or regulatory provisions.

5.  No new evidence associated with the claims file since the August 2002 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, or raises a reasonable possibility of substantiating this claim.

6.  Although the Veteran reported a history of high blood pressure in service, the available treatment records do not indicate that hypertension was diagnosed or otherwise shown during service; there is no credible, persuasive evidence of symptoms of hypertension during  and continuing since service; the first documented diagnosis of hypertension was  more than one year after the Veteran's discharge from active service; and the only medical opinions to address the etiology of any current hypertension weigh against a finding of direct or secondary service connection.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, in which the RO declined to reopen the claim for service connection for a psychiatric disorder, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  CUE in the  August 2002 rating decision in which the RO declined to reopen the claim on the basis that new and material evidence had not been received is not established.  38 U.S.C.A. §§ 5109A , 7105 (West 2014); 38 C.F.R. § 3.105(a) (2014).

3.  As evidence received since the August 2002 final decision is not new and material, the criteria for reopening the previously denied claim for service connection are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156  (2014).

4.  The criteria for service connection for hypertension, to include as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100  , 5102, 5103, 5103A, 5106, 5107, and 5126 (West. 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).
 
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.   

Regarding the Veteran's October 2005 claim of CUE in the August 2002 rating decision, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed, in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001), or in AOJ decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79. Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.  Notably, here, the CUE claim is being dismissed as legally insufficient.

Regarding the Veteran's claim to reopen the  previously denied claim for  service connection for a psychiatric disorder, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006). 

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to the request to reopen  requiring the presentation of new and material evidence (and the underlying service connection claim), in a letter dated in June 2006.  Therein, he was advised of the provisions relating to the VCAA.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  This letter also provided the proper definition of new and material evidence and explained the reasons and bases for the prior denial of the claim.  Accordingly, the Board concludes that this satisfied the notice requirement with regard to the application to reopen the previously denied claim. Kent, 20 Vet. App. at 10.

Regarding the original claim for service connection for hypertension, in a June 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for hypertension on a direct and secondary basis.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The September 2006 RO rating decision reflects the initial adjudication of the claim for service connection after issuance of the June 2006 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA treatment and private treatment records, as well as records from the Social Security Administration.  Also of record and considered in connection with the appeal is the various written statements provided by the Veteran and his representative.  The Board finds that no further action on any  claim, prior to appellate consideration, is required. 


In the November 2014 remand, the AOJ was directed to send the Veteran appropriate Kent notice, to afford the Veteran a VA examination for his hypertension, and to readjudicate the psychiatric claim as regarding the CUE claim . The AOJ sent the Veteran notice regarding the elements necessary to substantiate his claim in January 2015.  Notably, this letter does not contact actual Kent notice.  However, as the June 2006 letter did contain proper Kent notice, the Veteran has not been prejudiced and the AOJ's failure to send proper Kent notice after the November 2014 remand is harmless error.  As discussed above, the Veteran was afforded a VA hypertension examination in April 2015, the report of which is of record.  Moreover the case was readjudicated in a May 2015 supplemental statement of the case which addressed the Veteran's CUE claim.  

Also pursuant to the remand, in April 2015, a VA hypertension examination was conducted.  In a subsequent May 2015 addendum opinion, the VA examiner addressed whether the Veteran's hypertension was incurred during service or within one year after service, as well as provided an opinion regarding the secondary relationship between hypertension and the Veteran's service-connected disabilities.  The Board thus finds that the medical evidence on file adequately addresses the service connection on appeal 

Under these circumstances, the Board finds that the  requested development has been accomplished, to the extent possible, and that no further action to ensure compliance with those remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


	II.  CUE in the August 2002 Rating Decision

A brief review of the lengthy history of this matter reflects that a medical board determination was made in January 1988 to the effect that the Veteran carried a diagnosis of bipolar affective disorder, existing prior to his third period of service which began in November 1987.  It was concluded that he was erroneously enlisted and he was discharged on this basis in March 1988.  Evidence shows that after his second period of service ended in May 1984, the Veteran was treated and hospitalized for conditions including psychosis with depression and paranoid behavior in July 1985, approximately 14 months after the Veteran's separation from his second period of service.  

Service connection for a "nervous condition" was initially denied in an April 1989 rating decision.  The Veteran appealed this April 1989 rating decision and, in a December 1990 Board decision, service connection for a "psychiatric disorder" was denied.  Specifically the Board found that a psychiatric disorder was not shown during the Veteran's first two periods of active service; that the first clinical evidence of a chronic psychiatric disability (psychosis) is dated in July 1985, approximately 14 months after the Veteran's separation from his second period of service; that the Veteran's psychosis was not aggravated during the Veteran's third brief period of active service; and a psychosis was not shown to be causally related to the Veteran's service-connected postoperative residuals of a left inguinal orchiectomy for cancer.  

Beginning in February 1992, the Veteran submitted several additional claims for service connection for a psychiatric disorder.  By rating decisions dated in June 2000 and August 2002, the RO found that the Veteran had failed to submit new and material evidence to reopen the previously denied claim for service connection for an acquired psychiatric disorder.

In October 2005, the Veteran filed to reopen the service connection claim for a psychiatric disorder and alleged CUE in the August 2002 rating decision, based on failure to provide an examination and failure to address secondary service-connection.  In the September 2006 rating action on appeal, the RO failed to find CUE in the August 2002 rating decision and determined that new and material evidence had not otherwise been presented to reopen the claim.  The Veteran perfected an appeal of this decision.  

After a full review of the record, including consideration of the contentions of the Veteran and his representative, the Board concludes that the RO did not commit CUE in the August 2002 rating decision, when it found that the new and material evidence to reopen a previously denied claim of service connection for a psychiatric disorder had not been received.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. At 313-14. 

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

As to the Veteran's first argument that, in its August 2002 rating decision, the RO failed to provide the Veteran with an examination, the Board notes that, with regard to new and material evidence claims, examinations are not necessary if no new and material evidence has been received.  See 38 C.F.R. § 3.159 (c)(4)(C)(iii) (2014); see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  Furthermore, any CUE allegations alleging duty to assist errors, whether due to perceived inadequate examiner reasoning or insufficient findings, cannot constitute the basis for a CUE claim.  38 C.F.R. § 20.1404(d)(2).  Any errors by doctors cannot constitute administrative error during the adjudication process which would require the prior decision to be reversed or amended. 38 C.F.R. § 3.105(b) (previous determinations which contain clear and unmistakable error will be reversed or amended).  A Federal Circuit decision held that a failure to give a Veteran a proper medical examination did not constitute a grave procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  Even if the error were not "grave and procedural," the deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994). Moreover, it is not certain that this evidence would have clearly and undebatably changed the outcome.  See Damrel, supra; Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

As for  the Veteran's second argument that the August 2002 rating decision failed to address  secondary service connection, the Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  As such, a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104(b).  Notably, moreover,  the Veteran's allegation of secondary service connection had already been considered in the December 1990 Board decision.  Significantly, the December 1990 Board decision specifically found that a psychosis was not shown to be causally related to the Veteran's service-connected postoperative residuals of a left inguinal orchiectomy for cancer.  As such, any new allegations of secondary service connection would not rise to the level of new and material evidence.  

While the Veteran may disagree with the AOJ's assessment in the August 2002 rating decision, such disagreement does not constitute a viable claim of error as defined by the Court in Russell and Fugo.  The correct facts, as they were known at the time, were before the AOJ when it denied the claim in August 2002.  The RO reasonably interpreted the facts as showing no new and material evidence submitted since the June 2000 rating decision.  The Veteran's current argument is no more than a simple disagreement with how the AOJ evaluated the facts, and such does not show CUE.  The AOJ also correctly applied the law in effect at the time, which provided that new and material evidence must be submitted to reopen a previously denied claim.  Thus, the Board finds that the AOJ ignored neither the facts nor the law; it committed no undebatable error; and the Board holds that the August 2002 AOJ decision was not based on CUE. 

Based on the foregoing, the Board concludes that the August 2002 rating action was reasonably supported by the evidence then of record and that the AOJ did not commit CUE when it denied the declined to reopen the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

III.  Request to Reopen

Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

As above, the AOJ initially denied the Veteran's claim for service connection for a nervous condition in April 1989.  The Veteran appealed the April 1989 rating decision and, in December 1990, the Board denied service connection for a psychiatric disorder. 

The evidence associated with the Veteran's claims file at the time of the December 1990 Board decision consisted of the Veteran's service treatment records from his periods of active military service; post-service treatment records to include VA records showing treatment for a psychosis as early as July 1985; a February 1989 VA psychiatric examination report showing a diagnosis of bipolar disorder; and statements from the Veteran, including the transcript of an October 1989 AOJ hearing.  

The Board denied service connection on the basis that a psychiatric disorder was not shown during the Veteran's first two periods of active service; that the first clinical evidence of a chronic psychiatric disability (psychosis) is dated in July 1985, approximately 14 months after the Veteran's separation from his second period of service; that the Veteran's psychosis was not aggravated during the Veteran's third brief period of active service; and a psychosis was not shown to be causally related to the Veteran's service-connected postoperative residuals of a left inguinal orchiectomy for cancer.  

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Here, the Veteran did not request reconsideration of the December 1990 decision or appeal that decision to the Court, and has not asserted the applicability of any other exception to finality.  Therefore, the Board's December 1990 denial of the claims is final as to the evidence then of record, and is not subject to revision on the same factual basis.  Id.  

Beginning in February 1992, the Veteran submitted several additional claims for service connection for a psychiatric disorder.  By rating decisions dated in June 2000 and August 2002, the RO found that the Veteran had failed to submit new and material evidence to reopen the previously denied claim for service connection for a psychiatric disorder.  Specifically, the August 2002 rating decision dated that no evidence had been received to show that the Veteran developed a chronic psychiatric disability while on active duty or any psychoses to a compensable degree within the one year period following discharge from service.  Additionally, while claimed by the Veteran, no evidence had been received to substantiate the Veteran's allegation that he developed a psychiatric disability secondary to his service-connected removal of his left testicle.  No additional evidence was received within one-year following notification of the denial, and no additional service treatment records were received at any point, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(b), (c).  As such, the June 2000 and August 2002 decisions are final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In October 2005, the Veteran filed the current claim on appeal for service connection for a psychiatric disorder.  The current appeal ensued from the September 2006 denial of that claim.

Under pertinent legal authority, VA may reopen and review a claim that has previously been denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, medical evidence added to the record since the August 2002 rating decision consists of post-service VA treatment records referencing treatment of the Veteran's psychiatric disorder-specifically, treatment from 2005 through 2015.  Also added to the record are various written statements by the Veteran and by his representative, on his behalf. 

The additionally received medical evidence is new in the sense that it was not previously before agency decision makers, and it is relevant, in that it documents treatment for a psychiatric disorder-the disability for which service connection is sought.  Notably, however, these records include no medical opinion or comment even suggesting that a psychiatric disorder had its origins in, or is otherwise medically-related to, his first two periods of military service or that a preexisting psychiatric disorder was aggravated (worsened beyond natural progression) during or by his third period of military service.  Nor does this evidence relate the Veteran's psychiatric disorder to a service-connected disability.  As such, the evidence does not pertain to unestablished facts needed to grant service connection.  The Board points out that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  See Morton v. Principi, 3 Vet. App. 508 (1992). 

The Board also finds that the Veteran's own assertions, as well as those advanced on his behalf, provide no basis to reopen the claim.  To the extent that the Veteran asserts that his psychiatric disorder was incurred in service or aggravated by service, the Board finds that these statements do not provide any new information because they simply reiterate assertions previously of record.  In this regard, the Board points out that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim. Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, to the extent that any new contentions and arguments have been advanced since the August 2002 decision, notably, the presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108.  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006). 

In any event, the Board points out that, in this case, the Veteran simply cannot reopen the claim on the basis of lay assertions, alone. 

Notably, lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See also Jandreau, 492 F.3d at 1377 n.4 (lay person not competent to diagnose cancer); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); see also Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).

Here, neither the Veteran nor his representative is shown to have appropriate medical training and expertise to competently render a probative (i.e., persuasive) opinion on a medical matter such as the etiology of a complex medical disability (to include the one here at issue).  Therefore, where, as here, resolution of the appeal turns upon a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a psychiatric disorder are not met, and the August 2002 denial of the claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

IV. Service Connection for Hypertension

The Veteran contends that his hypertension was either incurred during military service or within one year after service and/or that his hypertension is the result of his service-connected disabilities.  

As indicated above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, to include hypertension, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for a psychosis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310  with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744 - 47 (Sept. 7, 2006).

Considering the pertinent evidence of record  in light of the governing legal authority, the Board finds that service connection for hypertension, to include on a secondary basis, simply is not established.

The Board notes, initially, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veterans Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)).  A diagnosis of hypertension requires 2 or more readings on at least 3 different days.  Id.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1).

A brief review of the facts reflects that blood pressure readings of 142/82 were made on a single day in January 1980.  In August 1985, after the Veteran's second period of service ended in May 1984 and before his third period of service began in December 1987, several elevated blood pressure readings were made, including a reading of 150/80 made upon VA examination.  The Veteran's October 1987 separation examination report reflects that a blood pressure reading of 134/86 was made.  Service treatment records are negative for a diagnosis of hypertension.  VA records reflect that hypertension was diagnosed in approximately 1995, treated with medication thereafter.

In May 2006, the Veteran filed a claim for service connection for hypertension.  At that time, the Veteran wrote that that hypertension is demonstrated in service treatment records dated in January 1980 and October 1987, and contended that he had additional symptomatology consisting of syncope and seizures.   A review of the Veteran's VA treatment records show a diagnosis of hypertension as early as October 2001.

The Veteran was afforded a VA hypertension examination in April 2015.  The examiner reviewed the claims file and noted that the Veteran had a diagnosis of hypertension since November 2000.  During this examination, the Veteran reported that he had had high blood pressure "since after cancer surgery in 1984-85."  He added that his blood pressure has become progressively worse over time.  He noted that he was treated for hypertension after cancer surgery through his private provider in San Francisco.  He thought that his medicine was stolen and was not refilled.  In 2001, the Veteran was diagnosed with hypertension at a VA emergency room and treatment was begun.  

In a May 2015 addendum opinion, the examiner opined that it was less likely than not that the Veteran's hypertension first manifested in service .  As rationale for this opinion the examiner wrote that a review of the Veteran's service treatment records did not exhibit blood pressure elevations consistent with a diagnosis of hypertension.  There were no first post-service year  blood pressure records between April 1, 1988 and March 31, 1989 of record.  As such, it was less likely than not that the Veteran's hypertension first manifested in service.

The examiner further opined that it was less likely than not that the Veteran's current hypertension was caused by an event in service, to include the stresses of military service.  As rationale for this opinion, the examiner noted the Veteran's belief that his blood pressure problem began after his 1984 testicular cancer and orchiectomy.   Notably, the Veteran left his second period of service in May 1984 due to this health problem and was seen at the Ann Arbor VA and
diagnosed with paranoid schizophrenia shortly after his second period of service.  After re-enlisting in December 1987, he was re-evaluated and his final mental health diagnosis was bipolar disorder.  The Veteran was then discharged from his third period of service shortly thereafter in March 1988.  The Veteran's above experiences clearly demonstrate stressful events.  However, according to the VA examiner, stress alone is not considered an independent risk factor for hypertension per the peer reviewed medical literature.  See Overview of hypertension in adults, Up to Date.  In addition, although primary hypertension is described as having "unclear etiology," it does include a number of risks "strongly and independently associated with its development."  Id.  Among these risks are: advancing age, excessive alcohol consumption, and specific personality traits, all characteristics demonstrated by the Veteran.  See Veteran's VA Problem List.  

Given that the Veteran's blood pressure did not meet the regulatory requirement for establishing hypertension until November 2000, the examiner opined that it was more likely than not that other known risk factors contributed to its development, as opposed to distant stressful events not considered explicit risk factors.  As such, the examiner indicated that it was less likely than not that the Veteran's current hypertension is caused by an event in service, to include the stresses of military service.

The examiner further opined that it was less likely than not that the Veteran's current hypertension was caused by a service-connected condition, to include status post left inguinal orchiectomy or gastroesophageal reflux disease (GERD).  As rationale for this opinion the examiner wrote that a review of pertinent medical literature showed that no medical nexus could be found between either status post inguinal orchiectomy and hypertension or GERD and hypertension.  As such, it was less likely than not that the Veteran's current hypertension was caused by a service-connected condition, to include status post left inguinal orchiectomy or GERD.  The examiner noted the following references in making this determination:  Medical management of gastroesophageal reflux disease in adults, Up to Date; Approach to refractory gastroesophageal reflux disease in adults, Up to Date; Overview of hypertension in adults, Up to Date; Overview of hypertension in acute and chronic kidney disease, Up to Date; Evaluation of secondary hypertension, Up to Date.  

The examiner further opined that it was less likely than not that the Veteran's current hypertension has been aggravated by a service-connected condition, to include status post left inguinal orchiectomy or GERD, beyond the normal progress of the disorder.  As rationale for this opinion the examiner noted again that there is no medical nexus that can be found between either status post inguinal orchiectomy and hypertension or GERD and hypertension in a review of relevant medical literature.  Therefore, there is no medical relationship between these items which may be either causative OR aggravating.  As such, it was less likely than not that the Veteran's current hypertension has been aggravated by a service-connected condition, to include status post left inguinal orchiectomy or GERD, beyond the normal progress of the disorder.

Finally, the examiner opined that it was less likely than not that the Veteran's hypertension clearly and unmistakably existed prior to the Veteran's third period of service which began in December 1987 AND was clearly and unmistakably NOT chronically aggravated therein or as a result of service.  As rationale for this opinion the examiner wrote that the Veteran's service treatment records were ALL reviewed three times to clearly understand his blood pressure status, the etiology of rare blood pressure elevations, and seek trends in blood pressures.  The Veteran's service treatment records did not demonstrate any recurring blood pressures that meet the criteria for hypertension.  Given the absence of hypertension, there was also no evidence of chronic aggravation therein or as a result of service.  As such, it was less likely than not that the Veteran's hypertension clearly and unmistakably existed prior to the Veteran's third period of service which began in December 1987 AND was clearly and unmistakably NOT chronically aggravated therein or as a result of service.

While the Veteran's service treatment records include notations relating to elevated blood pressure, hypertension was not diagnosed and was not otherwise shown in service.  Moreover, the fact that the Veteran's own reported history appears in his medical records does not, in and of itself, constitute competent evidence of the claimed disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Consistent with the findings of the VA examiners who reviewed the claims file, the Board notes that there is no evidence documenting that the Veteran was treated for hypertension in service.  
	
Moreover, aside from the Veteran's seemingly inconsistent (and, hence, not credible) statements as to when he was actually first diagnosed with hypertension, the fact remains that the first recorded diagnosis of hypertension or any cardiovascular disease is reflected in a November 2000 medical record, approximately 12 years following separation from his third period of active service.  The Board points out that the passage of several or more years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, there is no competent evidence or opinion supporting the Veteran's contention that his currently diagnosed hypertension is in any way related to his service.  In fact, in the only competent opinion of record to address such question, the April 2015 VA examiner determined that the currently diagnosed hypertension was less likely than not related to the Veteran's service.  As indicated, this opinion was based on both examination of the Veteran and review of the claims file, and the  examiner provided a rationale for her conclusion,  No contrary, competent evidence on the question of direct relationship to service has been presented or identified.  Although the Veteran suggests that he has had symptoms of hypertension since service, and he is competent to report his symptoms, like other matters within his personal knowledge (see, e.g., Charles v. Principi, 16 Vet. App. 370 (2002)), he simply does have the medical training or expertise to competently attribute symptoms to a specific diagnosis (see e.g., Jones v. Brown, 7 Vet. App. 134, 137-38 (1994)), and he has offered no medical evidence or opinion in support.  

Thus, the Board finds that the only competent, probative pinion to address the relationship, if any, between current hypertension and service weighs against this aspect of the claim.  See e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (holding that the weight to be attached to medical opinions is within the province of the Board).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, in this case, the VA examiner considered the Veteran's assertions as to continuity of symptoms, and still rendered an opinion that weighs against a finding of direct service connection.  

Likewise, there is no competent evidence or opinion supporting the Veteran's contention that his currently diagnosed hypertension is medically related to his service-connected status post left inguinal orchiectomy and/or GERD.  In fact, in the only competent opinion of record to address the question of etiology of the hypertension on a secondary basis, the April 2015 VA examiner determined that the Veteran's hypertension was not in any way related to or exacerbated by his service-connected disabilities.  As indicated, this opinion was based on both examination of the Veteran and review of the claims file, and the examiner provided a rationale for her conclusion. Again, there is no contrary, competent evidence or opinion even suggesting a secondary relationship-on the basis of causation or aggravation.  Thus, the Board finds that the only competent, probative pinion on the question of secondary service connection also weighs against this aspect of the claim.

Finally, to whatever extent the Veteran attempts to establish the etiology of his hypertension on the basis of his own lay assertions, alone, such attempt must fail.   
Matters of diagnosis and etiology of the complex disability here issue is based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions as to matters of diagnosis or medical etiology in this appeal have no probative value.  

For all the foregoing reasons, the Board finds that the claim for service connection hypertension must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

As CUE in the  August 2002 rating decision in which the RO August 1, 2002 rating decision is not established, the appeal as to this matter is denied.

As new and material evidence has not been received to reopen the claim for service connection for an acquired psychiatric disorder, the appeal as to this matter is denied.

Service connection for hypertension, to include as secondary to service-connected disability, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


